Air. Justice Noun
delivered the opinion of the Court:
Appellant has no standing in this proceeding. Donovan v. Mahoney, 45 App. D. C. 480. In the present ease the property involved, according to the averments of the bill, is personal property, the title to which would not be; in appellant even though the will and assignment were annulled. Smith v. Wilson. 17 Md. 460, 79 Am. Dec. 665. ^Moreover, for aught that appears, if the estate were administered the value of the stock might not be more than sufficient to liquidate the debts and *518funeral expenses, for the bill does not allege that there.were no such debts and expenses. Clearly, therefore, appellant has shown no sueli title to the subject-matter in dispute as to give her a standing here.
Appellant places some reliance upon Karrick v. Landon, 41 App. D. C. 416, hut the difference between that case and this is very clear, for there real estate was involved, and the plaintiffs, as heirs at law, had a legal interest therein.
It follows that the decree must he affirmed, with costs.

Affirmed.